Citation Nr: 0827963	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-42 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected type II diabetes mellitus prior to August 
27, 2007. 

2.  Entitlement to a rating in excess of 40 percent for 
service-connected type II diabetes mellitus with impotency 
since August 27, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 2004 rating 
decision, by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied the claim for a rating in excess of 
20 percent for diabetes mellitus (type II) with impotency and 
nephropathy.  In April 2005, the veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of that hearing is of record.  

On May 11, 2007, the veteran appeared at the Winston-Salem, 
North Carolina RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of that hearing is also of 
record.  Subsequently, the veteran submitted additional 
evidence directly to the Board for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2007).  

In July 2007, the Board remanded this case to the RO for 
further evidentiary development.  

In a February 2008 rating action, the RO increased the 
evaluation for diabetes mellitus with impotency from 20 
percent to 40 percent, effective August 27, 2008.  A claimant 
is presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of increased rating for the veteran's diabetes 
mellitus remains in appellate status.  



FINDINGS OF FACT

1.  Prior to March 9, 2005, the veteran's diabetes mellitus 
required oral hypoglycemic agents and restricted diet; he did 
not require treatment with insulin and/or regulation of 
activities.  

2.  As of March 9, 2005, the veteran's diabetes mellitus, 
type II, has required a controlled diet, the use of insulin, 
and the regulation of activities; it has not been associated 
with episodes of ketoacidosis or hypoglycemic reactions.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes 
mellitus, type II, with impotency, were met as of March 9, 
2005, and not prior to that date.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2007).  

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus with impotency have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004 from the RO to the veteran which 
was issued prior to the RO decision in July 2004.  Additional 
letters were issued in April 2005 and August 2007.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in August 
2007.  In addition, during the videoconference hearing with 
the Veteran Law Judge in May 2007, the veteran was informed 
of what the evidence must show to get a higher evaluation for 
his diabetes mellitus.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided a supplemental statement of 
the case (SSOC) in April 2008, which reviewed and considered 
all evidence of record.  Therefore, the veteran has been 
provided with all necessary notice regarding his claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, 
the veteran is able to report and understand the elements of 
the disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
diabetes mellitus, given that the veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
higher ratings, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

By a rating action in June 2002, the RO granted service 
connection for diabetes mellitus, type II, with an evaluation 
of 20 percent, effective July 9, 2001.  Subsequently, a June 
2003 rating decision granted an earlier effective date of May 
8, 2001 for the grant of service connection for diabetes 
mellitus and the assignment of the 20 percent evaluation.  

The veteran's claim for an increased rating for diabetes 
mellitus was received in February 2004.  In conjunction with 
his claim, the veteran was afforded a VA examination in May 
2004.  The veteran denied any episodes of ketoacidosis or 
hypoglycemic reactions; that is, no hospitalization was 
required for treatment of his diabetes.  He was on decreased 
carbohydrate; he was not obese.  There were no restrictions 
of the veteran's activities related to his diabetes.  The 
veteran described some numbness and tingling in his legs 
since 1996.  It was noted that the veteran was on oral 
hypoglycemic (Glyburide).  The veteran was noted to have 
regular visits with his diabetic care provider.  There was 
essentially normal cardiac size and sounds with no evidence 
of PVD.  Examination of the extremities, including the feet, 
was normal.  The veteran claimed impotency for the last eight 
to nine months without treatment; he was not aware of 
nephropathy.  The pertinent diagnosis was diabetes mellitus 
type 2 with impotency and with laboratory evidence of 
nephropathy.  

An ophthalmological evaluation was also conducted in May 
2004.  The veteran had no current subjective complaints.  The 
assessment was no diabetic retinopathy for either eye.  

The record indicates that the veteran was admitted to the VA 
hospital in Fayetteville on March 6, 2005 with a chief 
complaint of problems breathing.  He reported shortness of 
breath, wheezing and productive cough with green/yellow 
phlegm and hemoptysis for 3 days.  He also complained of 
vomiting and passing dark stool.  During the course of his 
hospitalization, it was noted that his glucose level was high 
at 174; the impression was diabetes steroid induced.  The 
report noted that insulin was administered to the veteran 
beginning on March 9, 2005; it was instructed that the 
insulin should be injected on a sliding scale under the skin 
four times a day before meals and at bedtime.  

At his personal hearing in April 2005, the veteran reported 
that he currently sees his private doctor every 2 to 3 
months, and he sees a doctor at the VA medical center every 
three months.  The veteran indicated that his diabetes had 
been getting worse in the past few months; in fact, he stated 
that he started using insulin one month ago.  The veteran 
testified that he tried to stay on his diet.  

Received in July 2005 were treatment reports from Scotland 
Memorial Hospital in Laurinburg, North Carolina, dated from 
August 2000 through February 2005.  These records show that 
the veteran was hospitalized in February 2003 with complaints 
of blurred vision, rapid heart rate, and diaphoresis.  He was 
diagnosed with acute hypoglycemia.  

On the occasion of a VA examination in October 2005, it was 
reported that the veteran has diabetes mellitus and is 
required to use insulin at the present time, 3 units four 
times daily.  The diagnosis was diabetes mellitus, insulin 
requiring.  

The veteran was afforded another VA examination in January 
2006.  The veteran denied any episodes of ketoacidosis or 
hypoglycemic reactions; that is, no hospitalization was 
required for treatment of his diabetes.  He was on decreased 
carbohydrate.  It was noted that the veteran had recently 
gained 10 pounds.  There were no restrictions of the 
veteran's activities related to his diabetes.  It was noted 
that the veteran was on Novolin insulin on a sliding scale 
requiring shots twice a day.  The veteran reported regular 
visits to his doctor.  He had had no definitive treatment for 
circulation deficits which involved both legs but was worse 
on the left.  He had had impotency since 1998, which was 
being treated with Cialis.  He was not aware of nephropathy.  
The pertinent diagnosis was diabetes mellitus, type II, with 
impotency.  The examiner also reported a diagnosis of 
hypertension and peripheral vascular disease, aggravated by, 
but not caused by diabetes mellitus.  An ophthalmological 
evaluation was also conducted in January 2006.  The veteran 
had no current subjective complaints.  The assessment was no 
diabetic retinopathy for either eye; he was also diagnosed 
with incipient cataract, both eyes (not caused by diabetes).  

VA treatment reports dated from December 2005 to April 2006 
reflect ongoing treatment for diabetes mellitus, type II, 
with a restricted diet and insulin.  These records do not 
report any regulation of the veteran's activities for control 
of his diabetes.  

At his Board hearing in May 2007, the veteran testified that 
his diabetes has significantly worsened.  The veteran 
indicated that he was currently struggling to control his 
diabetes.  He testified that his he was currently on insulin 
and his activities are restricted.  The veteran reported 
problems with constant numbness in his lower extremities.  
The veteran also reported that he was experiencing a lot of 
breaking out, including massive sores.  

In August 2007, the veteran was again seen for another VA 
examination.  It was noted that a cardiac catheterization in 
September 2005 revealed no coronary artery disease.  It was 
reported that the veteran was on insulin on a sliding scale 
from 0 to 4 times a day depending on blood sugar.  The 
veteran reported being hospitalized in 2005 due to an episode 
of hypoglycemic reaction and ketoacidosis.  The veteran 
indicated that he has been instructed to follow a restricted 
and special diet.  The veteran also noted that he is 
restricted on his ability to perform strenuous activities; he 
stated that the more active he is, the lower the blood sugar 
goes.  The veteran denied any symptoms of diabetic related 
peripheral vascular disease in the lower extremities.  He 
reported progressive loss of vision.  The veteran also 
reported bumps on his arms, head and in his nostrils.  No 
genitourinary symptoms or other symptoms of diabetic 
complications were reported.  Evaluation of the skin revealed 
plaque like lesions over the tibia, skin spots over the 
anterior tibia, and lipoma like lesions at the site of 
insulin injections.  A neurological evaluation was normal.  
There was no evidence of diabetic retinopathy and non-
glaucomatous nerve cupping.  The pertinent diagnosis was 
diabetic mellitus, type II, good control; diabetic 
neuropathy; hypertension related to diabetes; visual 
impairment; and chronic renal insufficiency, not related to 
diabetes.  

In an addendum to the above examination, dated in January 
2008, the examiner stated that the veteran is restricted in 
his ability to perform strenuous activities; he stated that 
the more active he is, the lower his blood sugar goes.  The 
examiner noted that chores, exercise, recreation, and feeding 
were moderately affected.  Shopping and traveling were mildly 
affected; and, sports were prevented because his blood sugar 
fluctuations, as well as his other medical problems.  This is 
evidence by a hospitalization in 2005 for hypoglycemia with a 
blood sugar of 28.  The veteran is on a diabetic diet.  He 
has to check his blood sugar 3 times a day and he takes 
insulin up to three times a day.  The examiner further noted 
that the veteran tires easily with strenuous activity, and 
therefore avoids strenuous activity; this could be related to 
his diabetes, but could also be related to his diabetes.  He 
also reported numbness in his lower extremities which would 
make occupational and recreational activity limitation 
necessary for safety reasons.  He was not working now and has 
not worked since 1996 and had to stop because of his lung 
problems.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition. It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2007).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  The AOJ has assigned a staged rating 
and the Board agrees that there has been a change in 
disability during the appeal period.  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 
20 percent disability rating is appropriate for diabetes 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
appropriate for diabetes requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  According to Note 1, 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

According to VA outpatient treatment records and VA 
examinations prior to March 9, 2005, the veteran's diabetes 
mellitus was treated with oral hypoglycemic agents and a 
restricted diet.  Significantly, his May 2004 VA examination 
report noted that the veteran was being treated with 
Glyburide for his diabetes, and he was going to regular 
office visits with his diabetic care provider.  The examiner 
noted that the veteran's treatment included oral medication, 
and he was on decreased carbohydrate.  Moreover, the examiner 
noted that there were no restrictions of the veteran's 
activities related to his diabetes.  The veteran was also 
noted to have some problems with impotence, but was noted to 
be having no problems with hypoglycemic episodes.  
Accordingly, the Board finds that there is a preponderance of 
the evidence against the veteran's claim for a rating in 
excess of 20 percent for the time period prior to March 9, 
2005.  

Having carefully considered the veteran's contentions, 
including the testimony presented at his April 2005 RO 
hearing, in light of the evidence of record and the 
applicable law, the Board finds that the manifestations of 
the veteran's diabetes mellitus more closely approximates the 
criteria a 40 percent evaluation since May 9, 2005.  In this 
regard, the record reveals the veteran has been on insulin 
since 2005.  

The Board finds that the evidence satisfies the 40 percent 
Diagnostic Code requirement for regulation of activities.  
See 38 C.F.R. § 4.119, DC 7913.  The evidence supports the 
veteran's claim that, since May 9, 2005 the veteran's 
diabetes mellitus has required the use of insulin, a 
restricted diet, and regulation of activities.  

As noted above, the record indicates that the veteran had 
been on a restricted diet related to his diabetes.  And, 
during his period of hospitalization, on May 9, 2005, he 
started receiving insulin injections up to 4 times a day.  
The Board also finds it unlikely that the need to regulate 
the veteran's activities occurred on the day of his VA 
examination on August 2007.  At that time, the examiner did 
not specifically state that the veteran's diabetes required 
regulation of activities; rather, in the addendum in January 
2008, the VA examiner noted that it was clear that the 
veteran's activities should have been restricted since 2005 
as evidenced by his hospitalization caused by blood sugar 
fluctuations.  The veteran's diabetes mellitus clearly became 
worse in 2005, which is evidenced by the need for insulin.  

The Board finds that the VA examiner's opinion, when coupled 
with the need for insulin in March 2005, as well as the 
veteran's testimony indicating that he started using insulin 
the month prior to his hearing in April 2005, demonstrates 
that the veteran met the criteria for a 40 percent in March 
2005, rather than the date the examiner believed there were 
was a need to regulate activities in August 2007.  An 
evaluation in excess of 40 percent is not assignable, 
however, as there is no evidence of record establishing that 
since March 9, 2005, the veteran's diabetes has caused 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization once or twice yearly or visits to a diabetic 
care provider twice monthly.  

The Board notes that, the records indicate that the veteran 
was last hospitalized for diabetes in February 2003, and he 
did not require insulin prior to March 2005.  There is no 
evidence that the veteran suffers from episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  While the veteran has 
been diagnosed with visual impairment and chronic renal 
insufficiency, the examiner indicated that they are not 
related to his diabetes.  Therefore, an evaluation in excess 
of 40 percent under Diagnostic Code 7913 for the veteran's 
diabetes mellitus is not warranted.  

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran has been 
service-connected for nephropathy and hypertension, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the left upper extremity.  Because 
these associated conditions are separately compensable, they 
have not been considered part of the diabetic process for 
purposes of the Board's analysis under Diagnostic Code 7913.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established.  In addition, there is no showing 
during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, prior to March 9, 2005, is denied.  

A 40 percent evaluation for diabetes mellitus, type II, with 
impotency, is granted beginning March 9, 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus Type II, with impotency, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


